IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                            FILED
                                                                         October 15, 2007

                                       No. 07-10344                   Charles R. Fulbruge III
                                                                              Clerk

SKIDMORE ENERGY INC; GEOSCIENCE INTERNATIONAL INC

                                                  Plaintiffs
v.

MAGHRED PETROLEUM EXPLORATION SA; MIDEAST FUND FOR
MOROCCO, LTD; CRAIN, CATON & JAMES PC; REUVEN M BISK;
ABDELLAH KAMEL; SAMAHA TRADING UK; MOHAMMED
BENSLIMANE; MOULAY ABDELLAH ALAOUI; SHEZI NACKVI;
RICHARD MENKIN; MEDIHOLDING SA

                                                  Defendants-Appellees

v.

GARY SULLIVAN

                                                  Appellant



           Appeal from the United States United States District Court
               for the Northern District of Texas, Dallas Division
                           USDC No. 3: 03-CV-2138-B


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-10344

         In February 2007, Gary Sullivan was found to be in contempt of court for
failing to comply with the district court’s order, issued in May 2005, to pay Rule
11 sanctions in the amount of $398,000.49. Sullivan did not appeal the May
2005 sanction order. Other parties to the litigation appealed the order, which
this court affirmed. Skidmore Energy, Inc. v. KPMG, 455 F.3d 564 (5th Cir.
2006). Sullivan did timely appeal the 2007 contempt order. However, rather
than addressing in his brief how the district court committed error in finding
him in contempt, Sullivan instead argues that this court should overturn the
2005 sanction order.
         This court does not have jurisdiction to review the 2005 sanction order.
Sullivan did not appeal that order and his notice of appeal from the 2007
contempt order does not mention the sanction order. A timely filed notice of
appeal is a prerequisite to this court obtaining jurisdiction. Moody National
Bank v. GE Life and Annuity Assurance Co., 383 F.3d 249, 250 (5th Cir. 2004).
The 2005 sanction order was immediately appealable at the time it was issued.
Sullivan also does not mention the sanction order in the notice of appeal he did
file. See Fed. R. App. P. 3(c)(1)(B). Accordingly, this court does not have
jurisdiction to address the merits of the sanction order.
         Although Sullivan timely appealed the 2007 contempt order, his initial
brief does not provide any factual or legal analysis in support of reversing that
order.     His reply brief briefly mentions the order.      A party who fails to
adequately brief an issue in his initial brief is treated as having abandoned or
waived that claim. Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994); N.W.
Enterprises, Inc. v. City of Houston, 352 F.3d 162, 183 n.24 (5th Cir.), on
rehearing in part on other issues, 372 F.3d 333, cert. denied, 543 U.S. 958 (2003).
         For the foregoing reasons, we AFFIRM the judgment of the district court.
AFFIRMED.



                                         2